 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SAMMY RICHARD QUAIR, SR.,                             1:19-cv-00902-SKO (PC)

12                       Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
13            v.                                            (Doc. #2)

14    BOARD OF SUPERVISORS, et al.,                                       and
15                       Defendants.
                                                            ORDER DIRECTING PAYMENT
16                                                          OF INMATE FILING FEE BY KINGS
                                                            COUNTY JAIL
17

18
            Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. ' 1983 and has requested
19
     leave to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915. Plaintiff has made the showing
20
     required by ' 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
21
     Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
22
     ' 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
23
     the preceding month=s income credited to plaintiff=s trust account. The California Department of
24
     Corrections is required to send to the Clerk of the Court payments from plaintiff=s account each
25
     time the amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28
26
     U.S.C. ' 1915(b)(2).
27
     ///
28
                                                        1
 1            In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3               1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 4               2. The Sheriff of Kings County Jail or his designee shall collect payments from

 5            plaintiff=s prison trust account in an amount equal to twenty per cent (20%) of the

 6            preceding month=s income credited to the prisoner=s trust account and shall forward

 7            those payments to the Clerk of the Court each time the amount in the account

 8            exceeds $10.00, in accordance with 28 U.S.C. ' 1915(b)(2), until a total of $350.00 has

 9            been collected and forwarded to the Clerk of the Court. The payments shall be

10            clearly identified by the name and number assigned to this action.

11               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

12            plaintiff=s in forma pauperis application on the Sheriff of Kings County Jail at P.O. Box

13            1699, Hanford, CA 93230.
                 4.   The Clerk of the Court is directed to serve a copy of this order on the Financial
14
              Department, U.S. District Court, Eastern District of California, Sacramento Division.
15
                 5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a
16
              certified copy of his prison trust account statement for the six-month period immediately
17
              preceding the filing of the complaint, if plaintiff has not already done so.
18

19
     IT IS SO ORDERED.
20
21
     Dated:     July 3, 2019                                        /s/   Sheila K. Oberto             .
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
